 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    AMAZON.COM, INC., a Delaware corporation,
                                                             No. C19-523 RSM
 9                              Plaintiff,
                                                             ORDER GRANTING PLAINTIFF
10                                                           AMAZON.COM, INC.’S MOTION
             v.
                                                             FOR LEAVE TO FILE FIRST
11                                                           AMENDED COMPLAINT AND
      ROY ORON, an individual; FIRST
      IMPRESSION INTERACTIVE, INC., an Illinois              DENYING MOTION TO SEAL
12
      corporation; and JOHN DOES 1–10,
13
                                Defendants.
14

15
             This matter comes before the Court on Plaintiff Amazon.com, Inc.’s Motion for Leave to
16
      File First Amended Complaint and Motion to Seal. Dkts. #43 and #45. No party has filed an
17
      opposition to these Motions. The Court has reviewed the Motions and supporting documents, as
18
      well as the papers filed in connection with this matter. Based on a showing of good cause, the
19
      Court finds and ORDERS that Amazon’s Motion for Leave to File First Amended Complaint
20
      (Dkt. #45) is GRANTED and Amazon’s Motion to Seal (Dkt. #43) is DENIED. Amazon has
21
      leave to file its First Amended Complaint within 14 days of the date of this Order. The exhibit at
22
      //
23
      //
24
      //
25
      //
26
      //
27
     ORDER
     (2:19-CV-00523-RSM) — 1
 1    Docket #46 shall be unsealed by the Clerk.
 2

 3           DATED this 25th day of October 2019.
 4

 5                                                 A
                                                   RICARDO S. MARTINEZ
 6                                                 CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING AMAZON’S MOTION FOR LEAVE              Davis Wright Tremaine LLP
                                                                               L AW O F FI CE S
     (2:19-CV-00523-RSM) —3                                              920 Fifth Avenue, Suite 3300
                                                                             Seattle, WA 98104
                                                                    206.622.3150 main ꞏ 206.757.7700 fax
